Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 7/28/2021 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1-20 are amended. Applicant amendments to the Claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 5/7/2021. 

Response to Arguments
Applicant’s arguments filed 7/28/2021 with respect to the rejections of claims 1-20 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The amendments have changed the scope of the claims and a new a new ground(s) of rejection is made in under Rankin (US 10659420 B2, hereinafter Rankin).

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Claim 2 (line 5) recites the limitation “determineing...”
Claim 7 (line 3 and 5) recites the limitation “determineing…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9-10, 13, 15, 16 and 18-20 are rejected under 103 as being unpatentable over Rankin (US 10659420 B2, hereinafter Rankin) in view of Vendrow et al. (US 10749833 B2, hereinafter Vendrow).
Regarding claim 1, Rankin discloses an apparatus comprising: 
a processor (col. 3, lines 29-33, processor); and 
a memory storing code that is configured to be executable by the processor to perform operations (col. 3, lines 29-33, processor and computer readable medium storing program instructions); comprising: 
receiving an electronic message addressed to an addressed target recipient (col. 6, lines 57-66, The other two e-mail addresses are then arranged in descending weight, and presented to the user. The user Bill for convenience reasons, then chooses the first address from the list (tom.hearer@abctech.com)...Upon receiving the e-mail, the user Tom rejects the e-mail by clicking a button in the sender application plugin 100 on the recipient's terminal indicating that the suggestion of his e-mail address was incorrect.); 
evaluating one or more characteristics of the received electronic message to determine a context of the electronic message (col. 6, lines 66-67 and col. 7, lines 1-2, sender application plugin 100 then reduces the weight for "server down" to 11 for his e-mail address in the database in the sender application plugin 100...);
selecting, based on the determined context of the electronic message, one or more alternate target recipients of the electronic message, wherein the electronic message is not addressed to the alternate target recipients (col. 7, lines 59-62, Bill chooses both Jane and Michael for recipients, which increases each of their identifiers by 1 point (and the ''tbproduct website" identifier by 2 points).).
Although Rankin teaches the electronic message to the selected one or more alternate target recipients (col. 7, lines 59-62), but fails to explicitly teach forwarding the electronic message.
Vendrow, in the same or similar field of endeavor, teaches forwarding the electronic message (Fig. 4; col. 12, lines 37-41, When the input received from sender 22 is indicative of a desire to send the message now (Step 425: Now), server 16 may responsively relay the message to recipient device 14 via network 20 (Step 430).). 
Therefore, considering Rankin and Vendrow’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated (col. 2, lines 38-43) and avoiding unreceptive recipients (col. 1, lines 25-27).	

Regarding claim 4, Rankin-Vendrow the apparatus of claim 1, wherein selecting the one or more alternate recipients is based on a comparison of the determined context of the message and contextual data associated with the one or more alternate target recipients (Rankin, col. 7, lines 59-62).

Regarding claim 5, Rankin-Vendrow the apparatus of claim 4, wherein the contextual data associated with the one or more alternate target recipients comprises a department where the alternate target recipient works within an organization, an education of the alternate target recipient, professional experience for alternate the target recipient, and/or a previous communication history of the alternate target recipient with a sender of the electronic message (Rankin, col. 5, lines 44-55).  

Regarding claim 6, Rankin-Vendrow the apparatus of claim 4, wherein the operations further comprise dynamically deriving contextual data for an alternate target recipient based on analyzing content of previous electronic messages sent to and/or from the alternate target recipient (Rankin, col. 7, lines 45-62) (Vendrow, Fig. 4; col. 12, lines 37-41).  

Regarding claim 7, Rankin-Vendrow the apparatus of claim 1, wherein the operations further comprise: 
(Rankin, col. 8, lines 12-17, Given that the sender application plugin 100 used for a certain period of time, different approaches to increasing/decreasing or using the weight could to be used, e.g., it is likely that a logarithmic function would suit best in implementation for the increase/decrease of weights…); and 
determineing typical response times for a plurality of potential alternate target recipients of the electronic message, wherein selecting the one or more alternate target recipients comprises selecting  one or more alternate target recipients having typical response times that satisfy the period of time for responding to the electronic message (Rankin, col. 7, 45-62; col. 8, lines 12-17; col. 10, claim 8, lines 26-29, determine a probability value for the at least one e-mail address of the at least one other user based on a frequency of the identified keywords within the content of the e-mail…).  

Regarding claim 9, Rankin-Vendrow the apparatus of claim 7, wherein the number of alternate target recipients that are selected from the plurality of potential alternate target recipients is inversely proportional to the period of time for responding to the electronic message (Rankin, col. 7, lines 45-62; col. 8, lines 12-17; and col. 10, claim 8, lines 26-29).  

Regarding claim 10, Rankin-Vendrow the apparatus of claim 7, wherein the operations further comprise tracking, over time, response times for each of the plurality of potential alternate target recipients for responding to a received electronic message and storing the response times with other contextual data associated with each of the plurality of potential (Rankin, col. 7, lines 45-62; col. 8, lines 12-17; and col. 10, claim 8, lines 26-29).  

Claims 13 and 20 incorporates substantively all the limitations of claim 1 in apparatus and method forms rather than program product form and are rejected under the same rationale.

Claim 15 incorporates substantively all the limitations of claims 4 and 6 in method form rather than apparatus form and is rejected under the same rationale.

Claims 16, 18 and 19 incorporates substantively all the limitations of claims 7, 9 and 10 in method form rather than apparatus form and are rejected under the same rationale.


Claims 2-3, 8, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin-Vendrow in view of Mathew et al. (US 2006/0031340 Al, hereinafter Mathew).
Regarding claim 2, Rankin-Vendrow the apparatus of claim 1, wherein operations further comprise: determineing that the addressed target recipient is unavailable for receiving the message, wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable.  
Rankin-Vendrow does not explicitly teach determineing (sp.) that the addressed target recipient is unavailable for receiving the message, wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable
Mathew, in the same or similar field of endeavor, teaches determineing (sp.) that the addressed target recipient is unavailable for receiving the message, (para. [0389], lines 7-15, user could specify their preferences to allow text messages from only certain individuals or numbers, or groups of individuals 3120 to reach their true text messaging address. With respect 3130, to text messages from all others users may create a polite personalized response such as "User Name Is Not Able to Receive Text Messages at This Time"…) and wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable (paras. [0389], lines 15-22, approach simultaneously allows blocking of unwanted text messages, storing of non-critical but valuable text messages, and the receipt of wanted/critical text messages based on the characteristics of the messages themselves (beyond just the sender or the sender's group)…; [0404], lines 1-11, when the user is on vacation he/she may select the "Vacation" mode of operation to cause incoming messages to be forwarded to the user's administrative assistant and/or to be sent to the user's portable data processing device…). 
Therefore, considering Rankin-Vendrow and Mathew’s teachings as a whole, it would have been obvious to one of skill in the art before the effective filing date of application to combine the teachings of the cited references because Mathew’s system would have allowed Rankin-Vendrow to enable messages to be processed particular operation “mode” (e.g. out-of-the-office or vacation), and a polite message relayed back to the sender as unavailable, an  message identified as urgent or critical, would then be forwarded to a suitable/qualified third party, identified by the recipient. The motivation to combine is to determine when a recipient is unavailable, the message is parsed for keywords (i.e. important, urgent), a polite message is 

Regarding claim 3, Rankin-Vendrow-Mathew the apparatus of claim 2, wherein the addressed target recipient is determined to be unavailable in response to: 
the addressed target recipient having an auto-reply message set up indicating that the addressed target recipient is not available for a period of time (Mathew, paras. [0389], lines 15-22; [0404], lines 1-11); and/or 
the addressed target recipient is not located in a directory for an organization to which the electronic message is sent.

Regarding claim 8, Rankin-Vendrow-Mathew the apparatus of claim 7, wherein the one or more alternate target recipient are selected from the plurality of potential alternate target recipients in response to determining that the selected one or more alternate target recipient are available to respond to the electronic message (Rankin, col. 7, lines 45-62).  

Regarding claim 11, Rankin-Vendrow-Mathew the apparatus of claim 1, wherein the operations further comprise: prompting the one or more alternate target recipients to confirm that they want to receive the electronic message prior to forwarding the electronic message, wherein forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients who confirm wanting to receive the electronic message (Rankin, col. 3, lines 19-20, transmit, responsive to confirmation or denial by the recipient of the e-mail…; claim 11) (Vendrow, Fig. 4; col. 12, lines 37-41) (Mathew, paras. [0061], lines 5-8; [0389], lines 15-22; [0404], lines 1-11).

Regarding claim 12, Rankin-Vendrow Mathew the apparatus of claim 1, wherein the operations further comprise notifying a sender of the electronic message that the electronic message was forwarded to the one or more alternate target recipients, the notification comprising contact information for each of the one or more alternate target recipients (Rankin, col. 7, lines and 45-62) (Vendrow, Fig. 4; col. 12, lines 37-41) (Mathew, Fig. 33C; paras. [0070], [0395]).  

Claim 14 incorporates substantively all the limitations of claim 2 in method form rather than apparatus form and is rejected under the same rationale.

Claim 17 incorporates substantively all the limitations of claim 8 in method form rather than apparatus form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




11/1/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457